Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 28, 2021

The Court of Appeals hereby passes the following order:

A21D0408. TAMMIE BENTLEY v. DAVID WILLIAMSON.

      In 2017, Tammie Bentley was in an auto accident with David Williamson.
Bentley thereafter retained attorney Ross Moore II, and the case settled in January
2020. In September 2020, the trial court granted Williamson’s motion to enforce the
settlement agreement, and Moore recorded an attorney lien pursuant to OCGA § 15-
19-14 to collect his fees and expenses. Bentley then filed a motion to invalidate
Moore’s attorney lien. On June 8, 2021, following a hearing, the trial court denied the
motion and enforced Moore’s lien. Bentley then filed this timely application for
discretionary review.
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” It does not appear that any provision of
OCGA § 5-6-35, the discretionary appeal statute, applies here.1 Rather, the underlying
case has settled, such that the trial court’s denial of Bentley’s motion to invalidate the
attorney lien appears to be a final order.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED. Bentley shall have ten days from the date of
this order to file a notice of appeal with the trial court if she has not already done so.


      1
        In her application, Bentley invokes OCGA § 5-6-35 (a) (10), which requires
a discretionary application in appeals from awards of attorney fees under OCGA § 9-
15-14, but the trial court did not make a fee award under that Code section.
The clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/28/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.